t c summary opinion united_states tax_court graciela helguero-balcells petitioner v commissioner of internal revenue respondent docket no 7968-09s filed date graciela helguero-balcells pro_se timothy l smith for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered 1section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules of continued is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to a deduction for unreimbursed employee business_expenses in excess of the amount allowed by respondent background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida petitioner holds a number of advanced educational degrees including a ph d in global and international education from lynn university in boca raton florida lynn awarded in and a ph d in spanish literature from the university of leon in spain awarded in during petitioner was employed by lynn as an assistant professor and served as the chairperson of lynn’s language department at the time lynn’s reimbursement policy for employee business-related expenses including travel_expenses required preapproval from one of lynn’s vice continued practice and procedure presidents authorized to determine whether projected business-related expenses would be reimbursed for business-related travel_expenses lynn required its professors to request approval three weeks in advance of domestic trips and four weeks in advance of foreign trips for the most part the deductions here in dispute arise from expenses_incurred in connection with several trips petitioner made for various purposes including to attend conferences related to her employment as an assistant professor at lynn and to pursue one or the other of her ph d degrees some of the details of the trips are summarized in the following paragraphs madrid spain petitioner traveled to madrid on date and remained in spain until she returned to the united_states on date during her trip and in furtherance of one of her ph d degrees petitioner attended a symposium on the bologna agreement of the european union neither the duration of the symposium nor the time petitioner spent at the program have been established on date petitioner traveled to madrid and remained in spain until she returned to the united_states on date during this trip she presented two papers related to one of her doctoral dissertations at a conference for the american association of teachers of spanish and portuguese she also served as a chaperon to two lynn students who were then studying in spain the record does not disclose the duration of the conference or exactly how much time she spent in the presentation of her papers petitioner was not entitled to reimbursement from lynn for the expenses attributable to either of these trips tampa florida on date petitioner traveled to tampa florida where she remained until she returned home on date during this trip petitioner made a presentation at a conference for the teachers of english as a second language in accordance with lynn’s employee_business_expense reimbursement policy petitioner requested but was denied reimbursement from lynn for this trip chicago illinois on unknown dates and for an unknown duration during petitioner attended a conference in chicago illinois hosted by the national association of bilingual education the conference focused on the development of new techniques for teaching english as a second language petitioner did not seek approval or reimbursement from lynn for expenses_incurred during this trip rome italy on date petitioner traveled to rome italy where she remained until she returned to the united_states on date the purpose of petitioner’s trip was to attend a forum on education culture language and literature in accordance with lynn’s employee_business_expense reimbursement policy more than four weeks in advance of this trip petitioner requested approval for and reimbursement of anticipated expenses but her request was denied montreal canada on date petitioner traveled to montreal canada to attend a conference hosted by the national association of international education she returned to the united_states on date during this trip petitioner did research related to one of her dissertations she also represented lynn at a recruitment booth at the conference petitioner did not submit a request for reimbursement to lynn for expenses_incurred during this trip nashville tennessee on date petitioner traveled to nashville tennessee to attend a conference hosted by the american council of teachers of foreign languages she returned home on date in accordance with lynn’s employee_business_expense reimbursement policy petitioner requested but was denied reimbursement from lynn for this trip petitioner’s employment as an assistant professor with lynn terminated at some point during or by that time her relationship with lynn was less than cordial frustrated with the situation and believing herself to be a victim of ethnic discrimination she intentionally destroyed or discarded many documents relating to her association with lynn including receipts or other materials showing employee business_expenses she incurred while employed there petitioner’s federal_income_tax return petitioner’s timely filed federal_income_tax return includes a schedule a itemized_deductions among the deductions claimed on the schedule a are miscellaneous_itemized_deductions that after the application of sec_67 total dollar_figure for education-related expenses publications job search expenses teaching materials cell phone charges meals tax preparation fees and professional association fees in the notice respondent disallowed all of the miscellaneous_itemized_deductions claimed on the schedule a according to the notice petitioner did not establish that the business_expense was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to her business respondent now concedes that petitioner is entitled to a miscellaneous itemized_deduction that includes all or portions of some of the above-listed expenses discussion we begin our discussion with a summary of some fundamental principles of federal income_taxation applicable to the issues here in dispute as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may 2respondent now agrees that petitioner is entitled to a deduction for professional association fees in excess of the amount claimed on her return estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs ignoring exceptions not relevant here education expenditures including travel_expenses while away from home in connection with such education may be deducted as trade_or_business_expenses if the education maintains or improves the skills required by a taxpayer in his or her employment or if the education meets the 3petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not we assume that petitioner did not appreciate or anticipate the consequences of her decision to discard or destroy records relating to the deductions here in dispute express requirements of the taxpayer’s employer sec_1_162-5 income_tax regs the travel_expenses petitioner incurred in pursuit of her ph d degrees satisfy at least one of these conditions sec_274 imposes strict substantiation requirements for travel meals entertainment and listed_property expenses that supersede the cohan doctrine 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date listed_property includes cellular telephones cell phones sec_280f under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of the expense b the time and place the expense was incurred c the business_purpose of the expense and d in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses in addition to the recordkeeping requirements in sec_274 the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date in addition to the strict substantiation requirements of sec_274 foreign_travel expenses if otherwise deductible are subject_to the allocation requirements of sec_274 see sec_1_274-4 income_tax regs sec_274 generally requires the proration of foreign_travel expenses between business and nonbusiness expenses lastly we note that sec_262 disallows deductions for personal living or family_expenses a educational expenses petitioner claimed unreimbursed employee_business_expense deductions on her federal_income_tax return for expenditures related to her trips to madrid and montreal in pursuit of one or the other of her ph d degrees petitioner did not have the right to be reimbursed for these expenses under lynn’s reimbursement policy see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 sec_274 provides that no deduction otherwise allowable under sec_162 shall be allowed for that portion of the expenses attributable to travel outside the united_states which under regulations prescribed by the secretary is not allocable to the taxpayer’s trade_or_business see also sec_1_274-4 income_tax regs the allocation contemplated by sec_274 and its corresponding regulation requires that the taxpayer distinguish between time spent on business- related activities and time spent on activities not related to the taxpayer’s trade_or_business the provisions of sec_274 do not apply if a the travel outside the united_states does not exceed one week or b the portion of the time of such travel which is not attributable to the pursuit of the taxpayer’s trade_or_business is less than of the total time of such travel see sec_274 sec_1_274-4 income_tax regs both of petitioner’s trips to madrid exceeded one week furthermore petitioner has not established that she spent less than of her time on activities not attributable to her trade_or_business during either trip consequently the provisions of sec_274 are applicable to the expenses_incurred during these trips and petitioner’s failure to allocate as required by that section operates to deny her any deduction for travel_expenses incurred during those trips see sec_1 a f income_tax regs respondent’s disallowances of petitioner’s deductions for travel_expenses related to her trips to madrid are sustained see sec_274 sec_1_274-4 f income_tax regs petitioner’s trip to montreal did not exceed one week consequently she need not allocate between time spent on business versus nonbusiness activities because the expenses_incurred during that trip are otherwise deductible as trade_or_business_expenses she is entitled to a deduction for the expenses of the montreal trip up to the amount substantiated b expenses_incurred to attend conferences the unreimbursed employee_business_expense deduction here in dispute includes expenditures petitioner claims to have incurred for trips to tampa chicago rome and nashville in order to attend conferences related to her employment as an assistant professor a taxpayer may deduct travel and related expenses_incurred to attend seminars conferences or continuing education courses related to the taxpayer’s trade_or_business see sec_1_162-5 income_tax regs but only if the taxpayer is not entitled to reimbursement for the expenses from the taxpayer’s employer see orvis v commissioner f 2d pincite if an employee is entitled to reimbursement under the employer’s reimbursement policy and fails or forgets to seek it the employee is not allowed a deduction for the expenses see id 79_tc_1 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir 4in the supplemental stipulation of facts the parties stipulated that petitioner substantiated dollar_figure for travel_expenses associated with her trip to montreal petitioner’s trips to tampa chicago rome and nashville were related to her trade_or_business as an employee of lynn a point not disputed by respondent according to respondent however because the expenses were reimbursable by lynn petitioner’s failure to request reimbursement in accordance with lynn’s reimbursement policy means that she is not entitled to a deduction for any travel_expenses she might have incurred in connection with those trips lynn’s reimbursement policy required its professors to submit requests for preapproval for reimbursement for planned business-related travel three weeks before a domestic trip and four weeks before an international trip petitioner admitted at trial that she did not seek reimbursement for her trip to chicago furthermore she has not shown that she would have been denied reimbursement if she had made a request for reimbursement that complied with lynn’s reimbursement policy see 24_tc_21 spielbauer v commissioner tcmemo_1998_80 accordingly petitioner is not entitled to a deduction for expenses related to her trip to chicago petitioner appropriately requested reimbursement for her trips to tampa rome and nashville lynn denied her requests because the travel_expenses associated with these trips are otherwise deductible as trade_or_business_expenses see sec_162 sec_1_162-5 income_tax regs petitioner is entitled to an unreimbursed employee_business_expense deduction for those expenses up to the amounts substantiated c other unreimbursed employee business_expenses the unreimbursed employee_business_expense deduction here in dispute also includes expenses petitioner claims to have incurred for a cell phone publications teaching materials meals and job search respondent now concedes that petitioner is entitled to deductions for portions of some of these expenses and we turn our attention to amounts that remain in dispute publications and job search expenses petitioner failed to present any evidence substantiating her claimed deductions for publications and job search expenses consequently she is not entitled to deductions for these expenses in excess of the amounts now allowed by respondent teaching materials petitioner claims that she spent dollar_figure for teaching materials during which amount is included in the unreimbursed employee_business_expense deduction here in dispute petitioner was not entitled to reimbursement from lynn 5in the supplemental stipulation of facts the parties stipulated that petitioner substantiated dollar_figure dollar_figure and dollar_figure for travel_expenses associated with her trips to tampa rome and nashville respectively for this type of expense respondent now concedes that petitioner is entitled to a dollar_figure deduction for teaching materials according to petitioner the dollar_figure includes the cost of a new computer speakers and basic teaching supplies including pens and legal pads in support of her claim she submitted receipts from office depot and chip virtual the receipts however substantiate only a fraction of the total amount she claims to have spent considering the evidence presented we find that petitioner is entitled to a dollar_figure deduction for teaching materials in addition to the amount respondent now concedes cell phone service the unreimbursed employee_business_expense deduction here in dispute includes dollar_figure that petitioner claims to have spent for cell phone service according to petitioner she was required to maintain a cell phone to be available to her students to faculty and to administration petitioner was not reimbursed for her cell phone expense nor was she entitled to reimbursement as previously noted cell phones are included in the definition of listed_property and are subject_to the strict substantiation requirements of sec_274 sec_280f petitioner failed to present adequate_records or other_sufficient_evidence substantiating her claimed cell phone expenses accordingly petitioner is not entitled to a deduction for this expense meals a portion of the unreimbursed employee_business_expense deduction here in dispute apparently includes amounts petitioner claims to have spent for meals although the specific amount included in the deduction cannot be determined from her return or other evidence in the record in support of her claim petitioner submitted receipts that show the names and locations of restaurants amounts spent and dates as noted expenses for meals are subject_to the strict substantiation requirements of sec_274 and its corresponding regulation the mere fact that the cost of a meal has been substantiated by adequate_records however does not make the expense deductible the expense must be otherwise deductible under some provision of the internal_revenue_code according to petitioner the meals allowed for opportunities to meet with publishers a colleague and a study abroad representative none specifically identified by name petitioner’s generalized testimony on the circumstances surrounding the various meals however fails to establish that any of the related expenses were other than personal see sec_262 accordingly petitioner is not entitled to a deduction for the costs of the meals evidenced by the receipts included in the record to reflect the foregoing decision will be entered under rule
